SHAW, Justice.
We have for review J.T.A., Inc. v. Harpster, 529 So.2d 731 (Fla. 5th DCA 1988), based upon conflict with Lanca Homeowners, Inc. v. Lantana Cascade, 541 So.2d 1121 (Fla.1988). We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. We quash the opinion of the district court.
Petitioners, mobile home owners (residents), filed a class action against respondents, mobile home park owners, alleging unconscionable lot rental increase. The trial court approved the class action and rendered judgment in favor of residents. The district court, on rehearing, reversed, citing its decision in Thomas v. Jones, 524 So.2d 693 (Fla. 5th DCA 1988), wherein it ruled that unconscionability claims are too individualized for presentation in the class action format. Based on our decision in Lanca Homeowners, we quashed the district court decision in Thomas. Jones v. Thomas, 541 So.2d 112 (Fla.1989). Accordingly, we quash the decision of the district court and remand for proceedings consistent with this opinion.
It is so ordered.
EHRLICH, C.J., and OVERTON, MCDONALD, BARKETT, GRIMES and KOGAN, JJ., concur.